DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 03/28/2022.

Examiner's Statement of reason for Allowance

Claims 1, 3, 4, 6-10, 12, 15, 16, 18, 19, 24, 25 AND 28-31 renumbered as 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an IP Multimedia Subsystem (IMS) network system, comprising: a first IMS application server associated with a wireless communications carrier to provide, to at least one first device associated with a wireless communications carrier first subscription type, a first service of a first service type; a second IMS application server operated by a business entity other than the wireless communications carrier to provide, to at least one second device associated with a business entity subscription type, a second service of a second service type; and a service broker configured to perform actions comprising: receiving a service profile used to route a request; receiving, from a device, the request for the first service or the second service; obtaining, from the request, a type of service; and routing the request to i) the first IMS application server based at least in part on the request specifying the first service type and the request specifying that a first subscription of the first device is the wireless communications carrier subscription type, or ii) the second IMS application server based at least in part on the request specifying the second service type and the request specifying that a second subscription of the second device is the business entity subscription type.
The closest prior art, as previously recited, Ramiel-Green et al. (US 2014/0301273 A1), Adjakple et al. (US 9,693,366 B2), Bharadwaj et al. (US 2015/0327207 A1), Tovino et al. (US 9,455,946 B1), are also generally directed to various aspects Of managing different types of registrations of IMS wireless communication devices.  However, none of Ramiel-Green, Adjakple, Bharadwaj, Tovino teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9 and 15.  For example, none of the cited prior art teaches or suggest the steps of and a service broker configured to perform actions comprising: receiving a service profile used to route a request; receiving, from a device, the request for the first service or the second service; obtaining, from the request, a type of service; and routing the request to i) the first IMS application server based at least in part on the request specifying the first service type and the request specifying that a first subscription of the first device is the wireless communications carrier subscription type, or ii) the second IMS application server based at least in part on the request specifying the second service type and the request specifying that a second subscription of the second device is the business entity subscription type.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478